Case: 13-3173      Document: 10      Page: 1     Filed: 11/22/2013




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

             RICHARD JOSEPH SOROKA,
                    Petitioner,

                                v.

      OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
              ______________________

                          2013-3173
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH0843110788-I-1.
                 ______________________

                        ON MOTION
                    ______________________



                           ORDER
     Richard Joseph Soroka moves for leave to proceed in
 forma pauperis.
      The court notes that this appeal was dismissed on
 October 15, 2013 for failure to pay the docketing fee and
 for failure to submit the Federal Circuit Rule 15(c) state-
 ment. The Rule 15(c) statement was filed on November 1,
Case: 13-3173      Document: 10      Page: 2     Filed: 11/22/2013



 2                                   SOROKA    v. OPM



 2013. We treat Mr. Soroka’s motion for leave to proceed
 in forma pauperis as a motion to reinstate the appeal.
       Upon consideration thereof,
       IT IS ORDERED THAT:
     (1) The motion for leave to proceed in forma pauperis
 is granted.
     (2) The mandate is recalled, the court’s dismissal
 order is vacated, and the petition is reinstated. Mr.
 Soroka’s opening brief (form enclosed) is due within 21
 days of the date of filing this order.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court

 s24